Winslow, J.
It may be conceded, for the purposes of this case, that the defendant was negligent in not covering the géaring in which the plaintiff’s hand was. crushed (Stats. 1898, § 1636;'), although this point admits of grave doubt .and is not decided. Even if such a concession be made, however, it must be held, on the undisputed facts, that the plaintiff assumed the risks, whatever they were, resulting from the uncovered gears. He was a man of more than thirty-six years of age, who since his boyhood had worked in and about shops full of machinery. In his own words, he was “ handy in a machine shop and all around.” He had operated this very machine for at least eight months, and *460knew every part of it thoroughly. The revolving gears were before his eyes almost constantly, and it would be idle to say that he did not know and appreciate the dangers which lurked about them as well as anybody could know them. If there was danger of falling into them or under them, or of catching his clothing in them, none could know it better than he. He was not a thoughtless and immature boy, but a man possessed of all his faculties, and with at least fifteen years of experience in and about machine shops. To say that he could not know or appreciate the dangers, and that his employers could appreciate them, is little less than absurd. The cases of Nadau v. White River L. Co. 76 Wis. 120; and Darcey v. Farmers’ L. Co. 87 Wis. 245; S. C. 98 Wis. 573, are confidently relied upon to justify the submission of the present case to the jury. Examination of those cases, however, shows that they are materially different from the present case. In both of those cases the dangerous appliances which inflicted the injuries were not connected with the machines about which the plaintiffs were working, and were wholly or partially concealed from view while the plaintiffs were engaged in their ordinary duties. Whatever may be said as to the principles upon which those cases were decided, they do not go far enough to justify a recovery in the present case, where the injury resulted from an appliance which was a part of the machine where the plaintiff had worked for months, and which was in plain view at all times.
By the Court.— Judgment affirmed.